UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8221


FRANK SKINNER,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; HARLEY LAPIN,
Director; DIRECTOR RAMIREZ, Clinical Director; K. WHITE,
Mid-Atlantic Region Director; G. MALDONADO, Warden, United
States Penitentiary Atlanta; A.W. YARK; P.A.M. ITTAYEM; R.
CRAIG,   Counselor;  AL   HAYNES,   Warden,  United   States
Penitentiary Hazelton; V. PURI, Health Care Administrator;
D. BOYLES, R.N.; R. MCFADDEN, Western Region Director; T.A.
BANKS, Warden, Federal Correctional Institution Victorville;
ADMINISTRATOR DEVEZA, Health Service Administrator; B.
BARTON, M.D.,

                  Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      James E. Seibert,
Magistrate Judge. (2:07-cv-00077-REM-JES)


Submitted:    February 19, 2009             Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Skinner, Appellant Pro Se. Rudolph Contreras, John F.
Henault, Jr., Assistant United States Attorneys, Washington,
D.C.; William E. Coonan, Assistant United States Attorney,
Fairview Heights, Illinois, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frank    Skinner    seeks      to    appeal   the    district   court’s

order denying leave to amend his complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403   U.S.   388     (1971),    and   the       order   denying   reconsideration.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                      The orders

Skinner seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                            2